Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/14/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-9, 12-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unter Ecker et al. (US 2016/0070813 A1) in view of Cowan et al. (US 2007/0208751 A1).

Regarding claim 1, Unter Ecker et al. discloses
A method comprising: 
obtaining, from a process flow builder graphical user interface (GUI) display at a client device, a sequence of configured components within a region of the process flow builder GUI display (Unter Ecker et al. [0034], [0069] disclose permitting a user to drag and drop UI components on a web application which may be configured through editing the parameters of the UI components using the interactive editor at a user end station as illustrated in Fig. 8);
automatically generating process flow code corresponding to the sequence of configured components within the region of the process flow builder GUI display (Unter Ecker et al. [0035], [0037] discloses dynamically generating a web application through the interactive editor through application creation and execution stage 102, application editing stage 104, and component life-cycle management stage 108. [0048] discloses dynamically loading a running instance of the web application which may be edited by the user through the interactive editor); 
modifying one or more [references] within the process flow code from a first namespace associated with a first package corresponding to a virtual application supported by an application platform to a generic namespace, resulting in modified process flow code (Unter Ecker et al. [0058] discloses modifying parameter of UI components through the interactive editor which modifies the UI definition file [0035], [0063]. Where [0039] discloses the UI definition file to include instructions using WADL for describing web application component assemblies, connection including behaviors and interactions, and customizer-specific parameter sets for automated web application generation. The modification to the UI definition file being conceptually similar to the process flow code. [0078] discloses the UI definition file to be part of the application package. [0079] discloses that the UI definition file may be generated based on the interactive editor illustrated in Fig. 8. [0058] discloses deploying the modification of a parameter to be applied to each of the different platforms. Where the first UI definition file would be in first namespace and once deployed to the different platforms, the modified UI definition file would be in generic namespace/location of the user end stations); and 
storing the modified process flow code to a location within a second package independent of the application platform (Unter Ecker et al. [0038] discloses as or after the UI definition file is modified, it may be saved to the user end station performing the edit or to a server end station. [0078] discloses the UI definition file to be part of the application package. [0057] discloses deploying the web application on different platforms which would include the UI definition file based on [0078]).
Unter Ecker et al. lacks explicitly
modifying one or more references within the process flow code from a first namespace associated with a first package corresponding to a virtual application supported by an application platform to a generic namespace, resulting in modified process flow code
Cowan et al. teaches
modifying one or more references within the process flow code from a first namespace associated with a first package corresponding to a virtual application supported by an application platform to a generic namespace, resulting in modified process flow code (Cowan et al. [0073] teaches updating libraries referenced in code and replacing proprietary libraries with open source libraries. Where claim 2 recites the modifying one or more references to be transforming the compiled sequence from managed package namespace to an open source namespace)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Unter Ecker et al. to incorporate the teachings of Cowan et al. to “modifying one or more references within the process flow code from a first namespace associated with a first package corresponding to a virtual application supported by an application platform to a generic namespace, resulting in modified process flow code” in order to efficiently and effectively execute applications without breaking the application through referencing incorrect libraries and causing an interruption in the overall user/app experience.

Regarding claim 2, Unter Ecker et al. in view of Cowan et al. combination teach The method of claim 1, wherein: 
Cowan et al. further teaches
automatically generating the process flow code comprises compiling the sequence of configured components within the region of the process flow builder GUI display using a managed package namespace associated with the application platform (Cowan et al. [0142]-[0143] teaches the development environment compiling to efficiently and effectively facilitate development of existing or new platform elements. Where configuring a modification feature using the feature templates would compile the modification to implement it); and 
modifying the one or more references comprises transforming the compiled sequence of configured components from the managed package namespace to an open source namespace Cowan et al. [0073] teaches updating libraries referenced in code and replacing proprietary libraries with open source libraries.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Unter Ecker et al. to incorporate the teachings of Cowan et al. to “modifying one or more references within the process flow code from a first namespace associated with a first package corresponding to a virtual application supported by an application platform to a generic namespace, resulting in modified process flow code” in order to efficiently and effectively execute applications without breaking the application through referencing incorrect libraries and causing an interruption in the overall user/app experience.

Regarding claim 5, The method of claim 1, wherein: 
automatically generating the process flow code comprises creating a plurality of web components configurable to support the sequence of configured components within the region of the process flow builder GUI display using the first namespace associated with the application platform (Unter Ecker et al. [0034], [0069] disclose permitting a user to drag and drop UI components on a web application which may be configured through editing the parameters of the UI components using the interactive editor at a user end station as illustrated in Fig. 8); and 
modifying the one or more references comprises transforming the plurality of web components into a second plurality of web components configurable to support the sequence of configured components using the generic namespace (Unter Ecker et al. [0058] discloses modifying parameter of UI components through the interactive editor which modifies the UI definition file [0035], [0063]. Where [0039] discloses the UI definition file to include instructions using WADL for describing web application component assemblies, connection including behaviors and interactions, and customizer-specific parameter sets for automated web application generation. The modification to the UI definition file being conceptually similar to the process flow code. [0078] discloses the UI definition file to be part of the application package. [0079] discloses that the UI definition file may be generated based on the interactive editor illustrated in Fig. 8. [0058] discloses deploying the modification of a parameter to be applied to each of the different platforms. Where the first UI definition file would be in first namespace and once deployed to the different platforms, the modified UI definition file would be in generic namespace/location of the user end stations).

Regarding claim 6, Unter Ecker et al.
The method of claim 5, further comprising updating web page code of a web page file at the location to invoke the second plurality of web components (Unter Ecker et al. Fig. 14A and Fig. 14B illustrates customized UI at different end stations with the customized web components).

Regarding claim 8, it’s directed to a non-transitory machine-readable storage medium having similar limitations cited in claim 1 except for the first and last limitations. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above in addition to the following
providing a process flow builder graphical user interface (GUI) display at a client device over a network, wherein the process flow builder GUI display comprises a menu of configurable components for integration in a web page (Unter Ecker et al. [0034], [0069] disclose user interface 810 for a user to drag and drop UI components on a web application which may be configured through editing the parameters of the UI components using the interactive editor at a user end station as illustrated in Fig. 8 which includes network 1204);
downloading the modified process flow code to a second package at a static resource on the network (Unter Ecker et al. [0057] discloses deploying the web application to different platforms such as user end stations 1228 as illustrated in Fig. 12. Where [0058] of the specification recites that the static resource may be a client device on the network).

Regarding claim 9, it’s directed to a non-transitory machine-readable storage medium having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 12, it’s directed to a non-transitory machine-readable storage medium having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 13, it’s directed to a non-transitory machine-readable storage medium having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 8 except for the first two limitations. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 8 above along with the following	
A non-transitory machine-readable storage medium that stores software (Unter Ecker et al. Fig. 12 illustrates comp-readable storage media element 1232 storing the code for the web application); and
A processor coupled to the non-transitory machine-readable storage medium, to execute the software that implements a visual process design service (Unter Ecker et al. Fig. 12 illustrates CPU(s) element 1234 couple to computer-readable storage medium claim 17).

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 5. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 19, it’s directed to a system having similar limitations cited in claim 2. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3-4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unter Ecker et al. (US 2016/0070813 A1) in view of Cowan et al. (US 2007/0208751 A1) and further in view of Zhang (US 2017/0124103 A1).

Regarding claim 3, the combination teaches The method of claim 2, wherein transforming the compiled sequence of configured components from the managed package namespace to the open source namespace comprises 
the combination lacks explicitly
modifying a reference to an application programming interface (API) associated with the application platform to an updated reference to an off-platform counterpart version of the API within the open source namespace.
Zhang teaches
modifying a reference to an application programming interface (API) associated with the application platform to an updated reference to an off-platform counterpart version of the API within the open source namespace (Zhang [0058] teaches modifying the dependency to direct invoking the API of libvirt which is an open source library function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Zhang to “modifying a reference to an application programming interface (API) associated with the application platform to an updated reference to an off-platform counterpart version of the API within the open source namespace” in order to efficiently reduce cost and increase speed of developing web applications through using open source APIs.

Regarding claim 4, The method of claim 3, 
Zhang further teaches
wherein the off-platform counterpart version of the API comprises open source code for implementing functionality of the API within the open source namespace (Zhang [0058] teaches implementing a reopen command to open file by invoking the API of the libvirt open-source function).

Regarding claim 20, it’s directed to a system having similar limitations cited in claim 3. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 7, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unter Ecker et al. (US 2016/0070813 A1) in view of Cowan et al. (US 2007/0208751 A1) and further in view of Garipov (US 2017/0052766 A1).

Regarding claim 7, the combination teaches The method of claim 1, 
the combination lacks explicitly 
wherein modifying the one or more references comprises parsing the process flow code to replace namespace references relative to the first namespace with updated namespace references relative to the generic namespace.
Garipov teaches
wherein modifying the one or more references comprises parsing the process flow code to replace namespace references relative to the first namespace with updated namespace references relative to the generic namespace (Garipov [0252] teaches parsing existing code and replacing references if a match occurs where the concept of replacing references after parsing code is taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Garipov to “wherein modifying the one or more references comprises parsing the process flow code to replace namespace references relative to the first namespace with updated namespace references relative to the generic namespace” in order to accurately replace the correct references and prevent any application interruptions from modifying incorrect references.

Regarding claim 14, it’s directed to a non-transitory machine-readable storage medium having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 18, it’s directed to a system having similar limitations cited in claim 7. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unter Ecker et al. (US 2016/0070813 A1) in view of Cowan et al. (US 2007/0208751 A1) and further in view of Zhang (US 2017/0124103 A1) and further in view of Garipov (US 2017/0052766 A1).

Regarding claim 10, it’s directed to a non-transitory machine-readable storage medium having similar limitations cited in claim 3 and 7. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 and 7 above.

Regarding claim 11, it’s directed to a non-transitory machine-readable storage medium having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 9:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193